DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 12, "or more" has been deleted.
	In claim 6, line 2, the first instance of "processing" has been deleted.
	In claim 6, line 2, "respective" has been deleted.
In claim 13, line 15, "or more" has been deleted.
In claim 13, line 19, "processing layer" has been replaced with --beamforming level--.
In claim 14, line 2, "layer" has been deleted
Authorization for this examiner's amendment was given in a telephone interview with Marianne McLaughlin Downing on August 19, 2022.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"wherein, at least one of the first, second, and third beamforming levels comprises a software-controlled bit mask, the software-controlled bit mask defining, for the respective beamforming level, which data streams, of the plurality of data streams, should be combined as part of processing in the respective beamforming level and which data streams, of the plurality of data streams, to pass through the respective beamforming level".
quoted from claim 13, in combination with the claim as a whole:
	"wherein, at least one of the first, second, and third beamforming levels comprises a software-controlled bit mask, the software-controlled bit mask defining, for the respective beamforming level, which data streams, of the plurality of data streams, should be combined as part of processing in the respective beamforming level, and which data streams, of the plurality of data streams, to pass through the respective beamforming level".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648






/BERNARR E GREGORY/Primary Examiner, Art Unit 3648